DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 presents the term “either” without an accompanying “or” statement. It is believed that the term “either” is a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clowers et al. U.S. PGPUB No. 2007/0158543.

Regarding claim 1, Clowers discloses an analysis device for analyzing substances by ion mobility spectrometry, comprising: 5a) an ion mobility spectrometer 101 with a reaction chamber 105 and a drift chamber 108, wherein a switchable ion gate 106 is arranged between the reaction chamber 105 and the drift chamber 108 (as illustrated in figure 2), b) a first field generating device (paragraph [0044] describes that 

Regarding claim 5, Clowers discloses that “the spectrometer operating at a pressure of at least 100 Torr, to provide mobility-selected ions” [Abstract]. Clowers therefor includes a generic negative pressure device that generates a negative pressure (since 100 Torr is less than atmospheric pressure of 760 Torr).

Regarding claim 6, Clowers discloses a method for analyzing substances by ion mobility spectrometry, wherein a liquid containing a substance to be analyzed and a solvent is supplied in nebulized form to a reaction chamber 105 of an ion mobility spectrometer 101 by means of electrospray ionization 100 (this effect is inherent to the operation of electrospray ionization, which functions as described in Fischer U.S. PGPUB No. 2006/0289782: “ESI is a "soft" or "mild" ionization technique that generates a charged dispersion or aerosol at or near atmospheric pressure and typically at ambient temperature… the aerosol is produced in an ionization chamber by passing the liquid sample containing solvent and analyte through an electrospray assembly which is subjected to an electric potential gradient (operated in positive or negative mode)” [Fischer; 0004]) and the solvent is evaporated within the reaction chamber 105 (“a static 

Regarding claim 8, Clowers discloses that “the spectrometer operating at a pressure of at least 100 Torr, to provide mobility-selected ions” [Abstract]. Clowers therefor includes a generic negative pressure device that generates a negative pressure (since 100 Torr is less than atmospheric pressure of 760 Torr).

Regarding claim 9, Clowers discloses that the analyte ions to be analyzed by ion mobility spectrometry are freed from the solvent within the reaction chamber (“a static voltage drop throughout both IMS segments acts to completely remove water clusters and thoroughly desolvate gaseous analytes” [0048])

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. U.S. PGPUB No. 2002/0113207.

Regarding claim 1, Lee discloses an analysis device for analyzing substances by ion mobility spectrometry, comprising: 5a) an ion mobility spectrometer 22 with a reaction chamber 66and a drift chamber 68, wherein a switchable ion gate 82 is arranged between the reaction chamber 66 and the drift chamber 68, b) a first field generating device (formed by the electrodes 54, resistors 62, and power supply 52) of the ion mobility spectrometer 22, which is configured to generate an electric field in the reac10tion chamber for the purposes of generating a movement of analyte ions, which are able to be differentiated by ion mobility spectrometry, toward the ion gate 82 (“An electrical field is established in an axial direction along the body 46 to accelerate and propel ions away from the ion input end 48 and toward the ion output end 50” [0022]), c) an electrospray device 38 which comprises an electrospray source (“The electrospray solution flows through the spray tip 38 at a flow rate in the approximate range of 0.3 to 0.5 µL per minute” [0021]), wherein the electrospray device 38 is configured to spray a liq15uid into the reaction chamber in nebulized form, said liquid being supplied to the electrospray device 38 by the electrospray source (“The solution liquid is atomized by expulsion form the capillary 40 and polar compounds in the solution are ionized by the voltage applied by power supply 44” [0021]) and comprising a substance to be analyzed and a solvent (“A plume of charged ions and solvent is introduced into the IMS 22 from the ion injection spray tip 38” [0022]), d) an evaporation device which is configured to exclusively or predominantly carry out the evaporation of the solvent contained in the 

Regarding claim 2, Lee discloses “Other objects are to provide an API ion mobility spectrometer able to achieve reliable and effective desolvation without special heat or pressure capabilities or complex drift gas ducting” [0011].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clowers et al. U.S. PGPUB No. 2007/0158543 in view of Arscott et al. U.S. PGPUB No. 2007/0252083.

Regarding claim 3, while Clowers discloses an electrospray ionization source 100 providing ions and solvent to the reaction region 105 (“the desolvation of ions” [0045]), there is no explicit disclosure of the electrical potentials applied to the electrospray ionization source.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic electrospray ionization source of Clowers with the specific electrospray ionization source of Arscott in order to utilize a known, commercially available system for embodying the generic system of Clowers.

Regarding claim 4, while Clowers discloses an electrospray ionization source 100 providing ions and solvent to the reaction region 105 (“the desolvation of ions” [0045]), there is no explicit disclosure of the electrical potentials applied to the electrospray ionization source.
Arscott discloses an electrospray ionization source wherein “the liquid is conveyed into a capillary and is subjected to a high direct current or alternating current voltage or to a superposition of the two… At the capillary output, the liquid is nebulized under the action of the voltage” [0002] (therefore, liquid is dispensed in nebulized form as a result of the electric field in a region in front of the electrospray source). The 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic electrospray ionization source of Clowers with the specific electrospray ionization source of Arscott in order to utilize a known, commercially available system for embodying the generic system of Clowers.

Regarding claim 7, while Clowers discloses an electrospray ionization source 100 providing ions and solvent to the reaction region 105 (“the desolvation of ions” [0045]), there is no explicit disclosure of the electrical potentials applied to the electrospray ionization source.
Arscott discloses an electrospray ionization source wherein “the liquid is conveyed into a capillary and is subjected to a high direct current or alternating current voltage or to a superposition of the two… At the capillary output, the liquid is nebulized under the action of the voltage” [0002] (therefore, liquid is dispensed in nebulized form as a result of the electric field in a region in front of the electrospray source). The particular electrospray ionization source of Arscott is a nanoelectrospray ionization source [0145].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic electrospray ionization source of Clowers with the specific electrospray ionization source of Arscott in .

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. PGPUB No. 2002/0113207 in view of Arscott et al. U.S. PGPUB No. 2007/0252083.

Regarding claim 3, while Lee discloses an electrospray ionization source 38 providing ions and solvent to the reaction region 66 (“A plume of charged ions and solvent is introduced into the IMS 22 from the ion injection spray tip 38” [0022]), there is no explicit disclosure of the electrical potentials applied to the electrospray ionization source.
Arscott discloses an electrospray ionization source wherein “the liquid is conveyed into a capillary and is subjected to a high direct current or alternating current voltage or to a superposition of the two… At the capillary output, the liquid is nebulized under the action of the voltage” [0002] (therefore, liquid is dispensed in nebulized form as a result of the electric field in a region in front of the electrospray source). The particular electrospray ionization source of Arscott is a nanoelectrospray ionization source [0145].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrospray ionization source of Lee with the specific electrospray ionization source of Arscott in 

Regarding claim 4, while Lee discloses an electrospray ionization source 38 providing ions and solvent to the reaction region 66 (“A plume of charged ions and solvent is introduced into the IMS 22 from the ion injection spray tip 38” [0022]), there is no explicit disclosure of the electrical potentials applied to the electrospray ionization source.
Arscott discloses an electrospray ionization source wherein “the liquid is conveyed into a capillary and is subjected to a high direct current or alternating current voltage or to a superposition of the two… At the capillary output, the liquid is nebulized under the action of the voltage” [0002] (therefore, liquid is dispensed in nebulized form as a result of the electric field in a region in front of the electrospray source). The particular electrospray ionization source of Arscott is a nanoelectrospray ionization source [0145].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrospray ionization source of Lee with the specific electrospray ionization source of Arscott in order to utilize a known, commercially available system for embodying the system of Lee, thereby providing the ions to the mobility spectrometer for analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881